UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7348



ARCHIE LEWIS MILLER,

                                           Petitioner - Appellant,

          versus


CLINTON HOLT; TERRY L. HARVELL,

                                          Respondents - Appellees.


Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CA-05-30-1)


Submitted: February 23, 2006                   Decided: March 2, 2006



Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Archie Lewis Miller, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Archie Lewis Miller seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation and

dismissing as untimely his petition filed under 28 U.S.C. § 2254

(2000).    The order is not appealable unless a circuit justice or

judge    issues   a   certificate    of   appealability.   28   U.S.C.   §

2253(c)(1) (2000).      A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Miller has not made the requisite showing.

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate of appealability, and dismiss the appeal.       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED




                                    - 2 -